Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 18, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00681-CR



                        IN RE LARRY FLORES, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               177th District Court
                              Harris County, Texas
                          Trial Court Cause No. 756276

                         MEMORANDUM OPINION

      On August 10, 2015, relator Larry Flores filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Chris Daniel, Harris County District Clerk, to file relator’s motion for clarification
and bring the motion to the attention of the convicting court.
      This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.           Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
district clerk is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against the district clerk.

      Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                        PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2